UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRANDI MARIE HAMELINCK,
                                 Plaintiff,
                     -against-                                      21-CV-5619 (LTS)

 COMMISSIONER OF SOCIAL                                            TRANSFER ORDER
 SECURITY,
                                 Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this pro se action under 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking

review of the Commissioner of Social Security’s decision as to Plaintiff’s application for Social

Security benefits. For the following reasons, the Court transfers this action to the United States

District Court for the Western District of New York.

       An action filed pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) may be brought only in:

       the district court of the United States for the judicial district in which the plaintiff resides,
       or has his principal place of business, or, if he does not reside or have his principal place
       of business within any such judicial district, in the United States District Court for the
       District of Columbia.

42 U.S.C. § 405(g); see § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under [§ 1383(c)(1)] shall be subject to judicial review as provided in

section 405(g).”).

       Plaintiff alleges that she resides in Phelps, Ontario County, New York, which is in the

Western District of New York. See 28 U.S.C. § 112(d). Because Plaintiff’s residence is not in

this district, and Plaintiff makes no allegation about a principal place of business, venue is not

proper in this Court under §§ 405(g) or 1383(c)(3).
       Accordingly, venue lies in the United States District Court for the Western District of

New York, see 42 U.S.C. §§ 405(g) and 1383(c)(3), and the action is transferred to that court

under 28 U.S.C. § 1406(a).

       The Court directs the Clerk of Court to transfer this action to the United States District

Court for the Western District of New York. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. A

summons shall not issue from this Court. This order closes this case.

       Plaintiff consents to electronic service.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   June 30, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                   2
